Citation Nr: 0830890	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO. 02-09 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for left foot 
disability.

2. Entitlement to service connection for right foot 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran served on active duty from May 1964 to November 
1971. She had service in the Republic of Vietnam from June 
1969 to June 1970, where her awards and decorations included 
the Bronze Star Medal.

This case was previously before the Board of Veterans' 
Appeals (Board) in July 2004 and August 2007. Each time it 
was remanded for further development of the evidence. 
Following the requested development, the RO and the VA 
Appeals Management Center (AMC) in Washington, D.C. confirmed 
and continued the denial of entitlement to service connection 
for disability in each foot. Thereafter, the case was 
returned to the Board for further appellate action.


FINDINGS OF FACT

1. Foot disability, diagnosed primarily as arthritis and 
calcaneal spurs, was first diagnosed many years after 
service, and the preponderance of the competent evidence of 
record is negative for any complaints or clinical findings 
that disability in either foot is related directly to any 
incident in service.

2. Foot disability, diagnosed primarily as arthritis and 
calcaneal spurs, is not proximately due to or chronically 
worsened by any disability for which service connection has 
already been established. 


CONCLUSIONS OF LAW

1. Foot disability, diagnosed primarily as arthritis and 
calcaneal spurs, is not the result of disease or injury 
incurred in or aggravated by service, nor may arthritis be 
presumed to have been so incurred. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5103, 5103A (West 2002 and Supp. 2007); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2007).

2. With respect to foot disability, diagnosed primarily as 
arthritis and calcaneal spurs, the criteria for service 
connection on a secondary basis have not been met. 
38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2007); 
38 C.F.R. §§ 3.159, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of her claim of 
entitlement to service connection for disability of the left 
foot and of the right foot. 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159. 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a veteran 
of the information and evidence not of record that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103; 38 
CFR § 3.159(b)(1). As part of that notice, VA must inform the 
veteran of the information and evidence she is expected to 
provide, as well as the information and evidence VA will seek 
to obtain on her behalf. See 38 U.S.C.A. § 5103; 38 CFR § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The notice must be provided to a veteran before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id; see 
also, Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the notice are not 
prejudicial to the veteran. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); see also Pelegrini, 18 Vet. App. at 121. In order to 
cure a notice timing defect, a compliant notice must be 
issued followed by the readjudication of the claim. Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II). 

In letters dated in January 2002, January 2004, May 2005, and 
September 2007, the RO informed the veteran of the 
requirements to substantiate claims for service connection. 
In March 2006, the RO also notified the veteran that once 
service connection for a particular disability had been 
established, a disability rating would be assigned in 
accordance with the criteria set forth in the VA schedule for 
evaluating disabilities. 38 C.F.R. Part 4. The RO informed 
the veteran that an effective date for the award of benefits 
would be assigned and would be based, generally, on the date 
of the receipt of the claim for benefits or when the evidence 
showed a level of disability that supported a certain rating 
under the rating schedule. See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006). 

The RO received additional evidence and/or argument in 
support of the veteran's claim following many of the 
additional notices. Ultimately, the RO considered all of the 
evidence of record in readjudicating the veteran's appeal. 
Such evidence consisted of the veteran's service medical 
records; VA records reflecting the veteran's treatment from 
April 1972 to August 2005; reports of VA examinations of the 
veteran performed in April 1972, February 1973, October 2005, 
and September 2007; as well as private medical records. 

After reviewing the record, the Board finds that the veteran 
has had a meaningful opportunity to participate in the 
development of her claims. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006). VA has met its duty to assist the veteran in the 
development of evidence necessary to support her claims, and 
all relevant evidence identified by the veteran has been 
obtained and associated with the claims folder. She has not 
identified any outstanding evidence, which could be used to 
support either of her claims; and, therefore, further action 
is unnecessary in order to meet VA's statutory duty to assist 
the veteran in the development of her appeal. See, e.g., 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (development 
that would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided). Accordingly, the Board will proceed to the 
merits of the appeal. 



Analysis

The veteran contends that her bilateral foot disorder, 
primarily diagnosed as arthritis and large plantar calcaneal 
spurs, were first manifested in service or are proximately 
due to her service-connected exostosis of the metatarsal 
heads, bilaterally. Therefore, she contends that service 
connection is warranted, either on a direct or secondary 
basis.

After reviewing the record, however, the Board finds that the 
veteran's bilateral foot disability was first manifested many 
years after service and is unrelated thereto. The 
preponderance of the competent evidence of record is 
similarly negative for an etiologic relationship between the 
current bilateral foot disability and any service-connected 
disability, including exostosis of the feet. Accordingly, a 
grant of service connection is not warranted.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service. 
38 U.S.C.A. §§ 1110, 1131. The resolution of this issue must 
be considered on the basis of the places, types, and 
circumstances of her service as shown by service records, the 
official history of each organization in the which the 
claimant served, her medical records and all pertinent 
medical and lay evidence. Determinations relative to service-
connection with be based on a review of the entire evidence 
of record. 38 C.F.R. § 3.303. 

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service. See Cuevas v. Principi, 3 Vet. 
App. 542 (1992). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic. When the disease identity is established, there is 
no requirement of evidentiary showing of continuity. 
38 C.F.R. § 3.303(b). 
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim. Id. 

Service connection may, however, be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d). 

For certain disabilities, such as arthritis, service 
connection may be presumed when such disability is shown to a 
degree of 10 percent or more within one year of the veteran's 
discharge from service. 38 U.S.C.A. § 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309. Such a presumption is rebuttable by 
affirmative evidence to the contrary. 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307. 

Service connection may also be granted when the evidence 
shows that a particular disability is proximately due to or 
the result of a disability for which service connection has 
already been established. 38 C.F.R. § 3.310(a). Furthermore, 
any increase in the severity of a nonservice-connected 
disease or injury that is proximately due to or the result of 
a service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will be 
service connected. Id.

A review of the evidence, such as the report of the veteran's 
September 2007 VA examination, discloses that the veteran 
currently has bilateral foot disability, diagnosed primarily 
as calcaneal spurs and degenerative arthritis. However, the 
preponderance of the competent evidence of record is negative 
for any findings of a nexus to service. The only disorder of 
the feet manifested in service was bilateral exostosis of the 
metatarsal bones. Service connection was established for that 
disability effective the day after the veteran's discharge 
from service. Calcaneal spurs and degenerative arthritis were 
not manifested until at least the late 1990's, and there is 
no competent evidence that there is a direct or presumptive 
relationship to service. 


Following the September 2007 VA examination, the examiner 
found no medical basis for a relationship between service and 
the veteran's foot disabilities (other than exostosis of the 
metatarsal bones). 

The only reports to the contrary come from the veteran. While 
the veteran is a   registered nurse and therefore has medical 
training or experience which indicate competence in nursing, 
there is no evidence that she has podiatric specialty or 
other expertise in evaluating foot disorders. See, e.g., 
Black (Patrick) v. Brown, 10 Vet. App. 279 (1997) (In claim 
of service connection of a cardiac disorder, where the 
veteran's wife was a nurse who expressed an opinion that the 
veteran's heart disease was the result of shrapnel wounds 
sustained in service; such an opinion was not competent 
medical evidence. The Court noted that although the veteran's 
wife was a nurse, and therefore "medically trained," there 
was no indication that she had special knowledge relative to 
cardiology); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
(1992). 

In developing this appeal, the Board has considered the 
possibility of an etiologic relationship between the 
veteran's calcaneal spurs and degenerative arthritis and the 
service-connected exostosis. However, the preponderance of 
the competent evidence of record, such as the report of the 
veteran's September 2007 VA examination, shows that there is 
no such relationship. Accordingly, service connection is not 
warranted on a secondary basis.

	(CONTINUED ON NEXT PAGE)








ORDER

Entitlement to service connection for left foot disability, 
diagnosed primarily as calcaneal spurs and degenerative 
arthritis, is denied.

Entitlement to service connection for right foot disability, 
diagnosed primarily as calcaneal spurs and degenerative 
arthritis, is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


